Title: To Thomas Jefferson from Frederick Winslow Hatch, 27 October 1823
From: Hatch, Frederick Winslow
To: Jefferson, Thomas

Dear Sir   Monday Oct 27th 1823—I take the liberty to enclose to you three letters the purport of which you will percieve. Mr Lucas’ prices seem to be lowest.—We are anxious to go into operation as soon as practicable tho’ it be only on a small scale. Only about 70$ have as yet been collected, but it seems to be the opinion that enough to make the amount 250$ might be added to it in a few days, which will be about half the bill of Mr Lucas, & as much more could easily be collected during a 12 month.—In order then to prevent the  given, from dying away entirely, of wh there seems to be some danger, wd it not be well to call a meeting of the Committee  & make the order to Mr Lucas?—Your advice on the subject & such other remarks as yr wisdom may suggest will add a new obligation to the many under wh you have already laid me—I am Sir With affection & respect Very truly yours—F W HatchI send a Greek Grammar wh is the best for beginners with which I am acquainted. Will you be so good as to examine it, & if you like it, order three Copies for your Grandsons—FWH—